Case 1:18-cv-11970-JBS-KMW Document 81 Filed 04/09/19 Page 1 of 4 PageID: 1171



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

  THE HOMESOURCE, CORP.,

                         Plaintiff,
                                        Civil No. 18-11970-JBS-KMW
              v.

  RETAILER WEB SERVICES, LLC,

                         Defendant.


                              DISCOVERY ORDER

           This Order confirms the directives given to counsel
 during the on the record telephone status conference held on April
 8, 2019; and the Court noting the following appearances: Alexis
 Kathryn Arena, Esquire, appearing on behalf of the plaintiff; and
 Matthew A. Lipman, Esquire, William C. Wagner, Esquire, Adam Wolek,
 Esquire, and appearing on behalf of the defendant; and for good
 cause shown:

            IT IS this 9th day of April, 2019, hereby ORDERED:

           1. Within five (5) business days of April 8, 2019,
 Defendant Retailer Web Services, LLC (“RWS”) shall provide
 Internet Protocol (“IP”) addresses for all electronic devices,
 including but not limited to computers, network servers, desktops,
 laptops, notebooks, mainframes, and personal devices used for work
 purposes, that are within its possession, custody, and control.
 This does not include IP addresses of employees’ personal non-work
 related electronic devices.

           2. The     HomeSource,   Corp.    (“HomeSource”)   shall
 immediately (if it has not already done so) create a Mirror Image
 of the data base it will use to compare RWS’s IP addresses against
 for the purposes of determining whether any RWS IP address was
 connected to the alleged “hacking event.” The Mirror Image shall
 have a hashvaule as it is beyond cavil that “hashing” guarantees
 the authenticity of the original data set.

           3. Any and all requests for sanctions related to the
 discovery disputes raised by the parties to date are hereby DENIED
Case 1:18-cv-11970-JBS-KMW Document 81 Filed 04/09/19 Page 2 of 4 PageID: 1172



 as neither party has met its burden in demonstrating that sanctions
 are appropriate.

           4. Counsel shall engage in the following procedure in
 an effort to resolve any and all outstanding disputes as to the
 deficiencies asserted with respect to their respective responses
 to discovery:

            a. Interrogatories.      To the extent that any party
            maintains that answers provided to interrogatories are
            deficient, the serving party shall set forth in detail
            the basis for the alleged deficiency.     The responding
            party shall either supplement its response accordingly
            or answer and object as provided by Fed. R. Civ. P. 33(b)
            and (d).

            The Court reiterates, as set forth on the record, that
            it cannot compel any party to provide any particular
            answer to interrogatories.    Answers “must . . . be
            provided separately and fully in writing under oath.”
            Fed. R. Civ. P. 33(b)(3). Objections “must be stated
            with specificity.” Fed. R. Civ. P. 33(b)(4).

            b. Requests for Production. To the extent that any
            party maintains that responses provided to notices to
            produce are deficient, the serving party shall set forth
            in detail the basis for the alleged deficiency.      The
            responding party shall either supplement its response
            accordingly or respond and object as provided by Fed. R.
            Civ. P. 34(b)(2).

            The Court reiterates that it cannot compel the
            production of documents the existence of which is
            uncertain.

           5. The time within which to seek amendments to the
 pleadings or to add new parties will expire on June 7, 2019.

           6. Pretrial factual discovery will expire on July 31,
 2019.   All pretrial discovery shall be concluded by that date.
 All discovery motions and applications pursuant to L. CIV. R.
 37.1(a)(1) shall be made returnable before the expiration of
 pretrial factual discovery

           7. Discovery Applications. All discovery applications
 pursuant to L. Civ. R. 37.1(a)(1) shall include an Affidavit or
 Certification that includes the information identified in L. Civ.
Case 1:18-cv-11970-JBS-KMW Document 81 Filed 04/09/19 Page 3 of 4 PageID: 1173



 R. 37.1(b)(1).   Absent exigent circumstances, the Court expects
 parties to "meet and confer" in person or via telephone before
 making a discovery application, rather than just exchanging
 letters or e-mails.

           8. Depositions. All depositions are to be conducted
 in accordance with the procedures set forth in the order of Judge
 Gawthrop, in Hall v. Clifton Precision, 150 F.R.D. 525 (E.D.Pa.
 1993).

           9. All     affirmative   expert   reports   and  expert
 disclosures pursuant to FED. R. CIV. P. 26(a)(2) on behalf of
 plaintiff shall be served upon counsel for defendant not later
 than August 30, 2019.     All rebuttal expert reports and expert
 disclosures pursuant to FED. R. CIV. P. 26(a)(2)on behalf of
 defendant shall be served upon counsel for plaintiff not later
 than September 30, 2019. Each such report should be accompanied
 by the curriculum vitae of the proposed expert witness. No expert
 opinion testimony shall be admitted at trial with respect to any
 witness for whom this procedure has not been timely followed.
 Depositions of proposed expert witnesses shall be concluded by
 October 31, 2019.

           For purposes of this Scheduling Order, treating
 physicians shall not be considered expert witnesses and shall be
 treated as fact witnesses who are, however, required to provide
 reports and records concerning their treatment.       However, any
 doctor who is going to express an opinion as to the cause of a
 particular condition or as to the future prognosis of a particular
 condition, shall be considered an expert subject to the requirement
 of FED. R. CIV. P. 26(a)(2)(B).

           The parties shall also exchange, in accordance with the
 foregoing schedule, written statements identifying all opinion
 testimony counsel and the parties anticipate will be presented at
 trial pursuant to F. R. EVID. 701 and Teen-Ed v. Kimball
 International, Inc., 620 F.2d 399 (3d Cir. 1980).

           10. Dispositive Motions. Dispositive motions shall be
 filed with the Clerk of the Court no later than November 22, 2019.
 Opposition to the motion should be served in a timely fashion.
 Counsel are to follow L. CIV. R. 7.1, 7.2, 56.1 and 78.1 (Motion
 Practice – Generally).

           11. Any application for an extension of time beyond the
 deadlines set herein shall be made in writing to the undersigned
 and served upon all counsel prior to expiration of the period
Case 1:18-cv-11970-JBS-KMW Document 81 Filed 04/09/19 Page 4 of 4 PageID: 1174



 sought to be extended, and shall disclose in the application all
 such   extensions   previously   obtained,  the   precise   reasons
 necessitating the application showing good cause under FED. R. CIV.
 P. 16(b), and whether adversary counsel agree with the application.
 The schedule set herein will not be extended unless good cause is
 shown.

           THE FAILURE OF A PARTY OR ATTORNEY TO OBEY THIS ORDER
 MAY RESULT IN IMPOSITION OF SANCTIONS UNDER FED. R. CIV. P.
 16(f).



                                       s/ Karen M. Williams
                                       KAREN M. WILLIAMS
                                       United States Magistrate Judge

 cc:   Hon. Jerome B. Simandle
